Exhibit STATEMENT OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Anthony Spier, and I, James F. Brace, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Wells-Gardner Electronics Corporation (the “Company”) on Form 10-Q for the three months ended September 30, 2008: (1) Fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; (2) That the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. This written statement is being furnished to the Securities and Exchange Commission as an exhibit to such Form 10-Q.A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Date: November 10, 2008 By: Anthony Spier Chairman, President & Chief Executive Officer Date: November 10, 2008 By: James F. Brace Executive Vice President, Chief Financial Officer, Treasurer & Corporate Secretary
